Exhibit 10.1

PROMISSORY NOTE

(“Note”)

 

$105,600,000.00       February 27, 2013

For value received, the undersigned (hereafter referred to as “Maker”), jointly
and severally, promise to pay to the order of MIDLAND NATIONAL LIFE INSURANCE
COMPANY, an Iowa Corporation, its successors and assigns, whose address is One
Midland Plaza, Sioux Falls, South Dakota 57193, or at such other place as the
holder hereof may designate in writing, in lawful money of the United States of
America, the principal sum of ONE HUNDRED FIVE MILLION SIX HUNDRED THOUSAND AND
NO/100 DOLLARS ($105,600,000.00), with interest from date hereof on unpaid
principal at the rate of three and ninety-four hundredths percent (3.94%) per
annum. Interest only from the date hereof through and including the last day of
the month of closing shall be payable in advance on the date hereof; thereafter,
interest only payments shall be due and payable on April 1, 2013 through and
including March 1, 2017; thereafter both principal and interest shall be payable
in monthly installments as follows: On the first day of April, 2013, the sum of
five-hundred thousand five-hundred and four and 62/100 Dollars ($500,504.62),
and a like amount on the first day of each succeeding month thereafter, to and
including the first day of March, 2023, and the balance of said principal sum
and interest accrued thereon, on the first day of April, 2023 (the “Maturity
Date”). As reflected on the attached “Schedule 1 – Amortization Schedule”, each
payment shall be credited to accrued interest then due and the remainder to
principal and interest thereupon shall cease upon the principal so credited. If
default is made in the payment of any of said installments, or portions thereof,
and such default is not cured within five (5) days from the date such
installment became due, the holder of this Note may, at its option, either:
(i) assess a late fee equal to three percent (3%) of the monthly installment of
principal and interest then due, provided that such late fee shall not be
applied to the payment due on the Maturity Date; or (ii) charge interest on the
entire unpaid principal balance of this Note from the date of such default at an
interest rate which is three percentage points per annum in excess of the
interest rate then otherwise attaching hereunder (the “Default Rate”), while
such default/s continue/s. Interest accruing hereunder shall be calculated on
the basis of a 360-day year and (a) if for a fraction of a month, shall be
payable based upon the actual number of days for which interest is charged, or
(b) if for a full month or months, shall be payable based upon a year comprised
of 12 months, each having 30 days. If any payment date hereunder falls on
Saturday, Sunday, or legal holiday, then such payment shall be due on the next
business day. Capitalized terms used in this Note and not otherwise defined
herein shall have the meanings ascribed to such terms in the Security
Instruments (as defined below). This Note is secured by the deeds of trust and
mortgages described on Schedule 2 attached hereto (collectively, the “Security
Instruments”).

All payments hereunder shall be payable in lawful money of the United States
which shall be legal tender for public and private debts at the time of payment.
Payments in federal funds immediately available in the place designated for
payment received by the holder of this Note prior to 2:00 p.m. Eastern time at
such place of payment shall be credited prior to close of business, while other
payments may, at the option of the holder of this Note, not be credited until
the next day on which the holder of this Note is open for business.

Maker acknowledges that the scheduled monthly payments due and payable hereunder
will not amortize fully the principal sum of this Note over its term, resulting
in a “balloon” payment at maturity.

If an Event of Default (as such term is defined in the Security Instruments)
occurs and is continuing under the terms of this Note or any other Loan
Document, which is not cured within any applicable cure period, the holder
hereof may, at its option, declare the unpaid principal balance of this Note to
be immediately due and payable, together with all accrued interest on thereon,
all costs of collection (including reasonable attorneys’ fees and expenses) and
all other charges due and payable by the Maker under the Note or any instrument
given as security for the indebtedness evidenced by the Note and the holder
hereof shall be entitled to exercise any and all remedies available to it under
any instrument securing this Note, and any and all rights or remedies available
to it at law or in equity. No notice of acceleration shall be required in order
for the holder hereof to exercise its option to accelerate the indebtedness in
an Event of Default.

The Maker, endorsers, guarantors, sureties and all other parties liable for the
payment of any sum or sums due or to become due under the terms of this Note
waive presentment for payment, protest and demand, notice of



--------------------------------------------------------------------------------

protest, demand and of dishonor and nonpayment of this Note, and consent that
the holder hereof shall have the right, without notice, to deal in any way at
any time with any party hereto, or to grant any extension of time for payment of
any of said indebtedness or any other indulgences or forbearances whatsoever, or
may release any of the security for this Note without in any way affecting the
liability of any party for the payment of this Note.

If an Event of Default occurs and is continuing in the prompt payment of this
Note, when due or declared due, and it is placed in the hands of an attorney for
collection or suit is brought on same or it is collected through any probate,
bankruptcy or other judicial proceedings whatever, then all parties liable for
payment hereof agree and promise to pay all costs of said collection, including
litigation expenses and reasonable attorney’s fee. Litigation expenses shall
include, in addition to all other such expenses, the fees of expert witnesses
including fees for consultation, reports and testifying in deposition or at
trial. Attorney’s fees shall include such fees incurred whether or not suit or
action is brought and if suit or action is brought, fees incurred before and
during trial or other hearing and on any appeal and in connection with
enforcement of any judgment.

The outstanding principal balance of this Note may not be voluntarily prepaid at
any time, other than in the following circumstances (collectively, the
“Prepayment Privileges”, and each, a “Prepayment Privilege”).

(A) At any time after the second (2nd) loan year (the first loan year commencing
of even date with the first obligatory installment of interest due under the
Note) (the “Lock-Out Period”), and upon giving the holder of this Note not less
than thirty (30) days prior written notice, the principal amount of this Note
may be prepaid in full by paying, in addition to such principal amount, accrued
interest, and all other sums due hereunder, a prepayment consideration equal to
the greater of (i) an amount equal to the difference obtained by subtracting
(1) the entire outstanding principal balance of this Note as of the date of the
prepayment from (2) the present value as of the date of the prepayment of the
remaining scheduled payments of principal and interest on this Note including
any final installment of principal payable on the Maturity Date determined by
discounting such payments at the U.S. Treasury Security rate, as such rate is
reported in the Bloomberg market data service (or similar publication as
determined by the holder of this Note) for the week ending prior to the date of
the subject prepayment of principal, with a maturity date that is coterminous
with the Maturity Date when compounded on a monthly basis, or if there is no
U.S. Treasury Security having a Maturity Date coterminous with the Maturity
Date, then the holder of this Note shall interpolate the rates of the U.S.
Treasury Securities having maturity dates closest to the Maturity Date; or
(ii) one percent (1.0%) of the amount of principal prepaid (such fee, as set
forth in clauses (A)(i) or (A)(ii) of this paragraph or as may be due and
payable as set forth below, shall be referred to herein as the “Prepayment
Consideration”);

(B) Upon giving the holder of this Note not less than thirty (30) days prior
written notice, no Prepayment Consideration of any sort shall be payable in
connection with any payment in full of this Note during the ninety (90) calendar
days immediately preceding the Maturity Date.

Notwithstanding anything to the contrary contained herein, in consideration of
the Prepayment Privileges herein set forth, all parties liable hereunder agree
that the terms and conditions applicable to the Prepayment Privileges, including
the Prepayment Consideration, shall, except as otherwise provided herein, apply
to all prepayments, including any made upon the acceleration of the due date of
this Note because of any Event of Default hereunder or under any other Loan
Document, such that any payment of this Note prematurely shall include the
appropriate Prepayment Consideration to the extent permitted by applicable law;
provided, however, the holder hereof shall not charge Prepayment Consideration
on any partial or full prepayment made with respect to the application of
insurance or condemnation proceeds to the principal balance of this Note in
accordance with the Security Instruments.

It is specifically agreed by the Maker that any default resulting in the
acceleration of the indebtedness evidenced by this Note shall be presumed to be
an attempt to avoid the provisions of this Note which prohibit prepayment or
condition the holder’s obligation to accept prepayment on the payment of
prepayment consideration. Accordingly, if the indebtedness evidenced hereby is
accelerated, any amounts tendered to repay the accelerated indebtedness, or
realized by the holder of this Note through its remedies following acceleration,
shall be subject to either (a) if the prepayment is tendered or realized during
the Lock-Out Period, the payment of prepayment consideration equal to the
greater of (x) seven percent (7%) of the amount so tendered or realized, and
(y) the prepayment consideration that would have been applicable under terms of
this Note (calculated from the date of acceleration through the Maturity Date),
or (b) if the prepayment is tendered or realized after the expiration of the



--------------------------------------------------------------------------------

Lock-Out Period, the prepayment consideration that would have been applicable
under the terms of this Note in the event of a voluntary prepayment (calculated
from the date of acceleration through the Maturity Date).

Except only as to the Retained Liability Matters (hereinafter defined),
liability otherwise arising under this Note shall be limited to the security
given for this Note, and the Maker hereof (including but not limited to any and
all general or limited partners, members or joint venturers of such Maker) shall
not be personally liable, whether by way of election of remedy, deficiency
judgment, or otherwise for any monies due hereunder, whether principal,
interest, attorney’s fees, or other. Nothing in this paragraph, however, shall
be deemed or construed to affect the validity of any instrument given to secure
this Note. Further provided, however, the Maker of this Note and any
Guarantor(s) hereof shall be personally liable, jointly and severally, to the
holder of this Note for any and all costs, losses, damages and attorney’s fees
incurred or suffered by the holder of this Note with respect to any of the
following (the “Retained Liability Matters”): (i) Liability for tenant security
deposits, tenant letters of credit, other deposits or fees paid to the Maker
hereof from the Property collected by such Maker but not paid over to the holder
hereof or prepaid rents paid to the Maker hereof for a period of more than 30
days but not paid over to the holder hereof; (ii) Liability for rents and other
income received by the Maker hereof after the first day of the month in which an
Event of Default occurs and prior to the date the holder of this Note acquires
title to the Property, which have not been applied to the balance under this
Note or to the operating and maintenance expenses of the Property in accordance
with the Loan Documents; (iii) Liability for insurance proceeds and condemnation
award proceeds relating to the Property and released to such Maker but not
applied in accordance with any Loan Document; (iv) Liability for damages, costs
and expenses arising from or in connection with the investigation and clean-up
of Hazardous Substances (as defined in the Environmental Indemnity Agreement of
even date herewith, executed by Maker and Guarantor for the benefit of the
holder of this Note (the “Environmental Indemnity”)) (including, but not limited
to mold) on or affecting the Property or as provided in any Loan Document and
all other costs and obligations under the Environmental Indemnity; (v) Liability
for any fraud, material misrepresentation, willful misconduct or material breach
of warranty by such Maker with respect to the financing evidenced by this Note
and the Property; (vi) Liability for unpaid real estate taxes assessed against
the Property, except to the extent funds for payment of said taxes were placed
and remain in escrow with the holder hereof, its successors and assigns, or its
authorized servicer; provided, however, that Maker’s liability for said taxes
shall be limited to an amount equal to (a) the first installment of real estate
taxes unpaid by the tenant or tenants of the Property and (b) said taxes
accruing for a period of six (6) months thereafter; and provided further that if
Maker is contesting Note holder’s right to foreclose then, in any such event,
such six (6) month limitation shall be null and void (i.e., the only limitation
on Maker’s liability for unpaid real estate taxes shall be to the extent of any
escrowed tax impounds and reserves); (vii) Liability for any failure by such
Maker to maintain all insurance as required in the Security Instruments securing
this Note, except to the extent funds for payment of said insurance premiums
were placed and remain in escrow with the holder hereof, its successors and
assigns, or its authorized servicer (provided, however, that Maker shall have no
recourse liability for such events that occur after foreclosure or deed-in-lieu
of foreclosure); (viii) Liability for any amounts expended by the holder of this
Note in connection with the foreclosure of the Security Instruments or any other
Loan Document or expenses as otherwise provided herein or in the Loan Documents
in the event Maker or Guarantor wrongly interferes with or otherwise wrongly
impedes the exercise of remedies of the holder of this Note under the Loan
Documents or otherwise; (ix) Liability for damages arising from the Maker’s
failure to comply with the provisions of the Loan Documents pertaining to ERISA;
(x) Liability for actual physical waste of the Property; (xi) Liability for any
amendment or modification of that certain lease between The GC Net Lease
(Sylmar) Investors, LLC, a Delaware limited liability company, and ITT
Educational Services, Inc., a Delaware corporation, as amended February 16,
1996, August 27, 2007, and September 21, 2010, for which the holder of this Note
has not given its written consent; (xii) Liability for any amendment or
modification of that certain lease between The GC Net Lease (Libertyville)
Investors, LLC, a Delaware limited liability company, and Zeller Plastic USA,
Inc., a Delaware corporation, for which the holder of this Note has not given
its written consent; (xiii) Liability for any amendment or modification of that
certain lease between The GC Net Lease (Cranberry) Investors, LLC, a Delaware
limited liability company, and Westinghouse Electric Company LLC, a Delaware
limited liability company, for which the holder of this Note has not given its
written consent. Notwithstanding anything herein to the contrary, in the event
of any fraud or intentional misrepresentation by the Maker hereof or in the
event of a voluntary transfer or encumbrance of the property given as security
for this Note in violation of the due-on-sale clause in the Security Instruments
securing this Note, or upon Maker hereof commencing a voluntary bankruptcy or
voluntary insolvency proceeding, this Note and the indebtedness evidenced hereby
shall become full recourse to the Maker hereof and any Guarantor hereof with no
limitations thereafter on the liability of such Maker or such Guarantor. Maker
and such Guarantor’s liability for the matters set forth above shall survive any
foreclosure



--------------------------------------------------------------------------------

(if applicable) of the Security Instruments or the acquisition of the Property
(or any portion thereof) securing this Note by the holder hereof, its successors
and assigns, by a deed in lieu thereof, any other transfer or sale of the
Property (or any portion thereof) securing this Note, or any other Loan
Document.

The Maker hereby represents and warrants to the holder of the Note that the loan
evidenced hereby was made for commercial or business purposes, and that the
funds evidenced by this Note will be used solely in connection with such
purposes.

All notices hereunder shall be in writing and shall be given as described within
the Security Instruments.

Notwithstanding anything herein to the contrary, the total liability for
payments in the nature of interest shall not exceed the limits now imposed by
the usury laws of the State of New York, or if the holder of the Note shall ever
be entitled to receive, collect or apply, as interest on the indebtedness, any
amount in excess of the maximum legal rate of interest permitted to be charged
by applicable law, and, in the event any holder of the Note ever receives,
collects or applies, as interest, any such excess, such amount which would be
excessive interest shall be applied to the reduction of the unpaid principal
balance of the indebtedness, and if the principal balance of the indebtedness is
paid in full, any remaining excess shall be forthwith paid to Maker. In
determining whether or not the interest paid or payable under any specific
contingency exceeds the highest lawful rate, Maker and the holder of the Note
shall, to the maximum extent permitted under applicable law: (a) characterize
any non-principal payment as an expense, fee or premium rather than as interest;
and (b) spread the total amount of interest on the Note throughout the entire
term of such Note so that the interest rate is uniform throughout the entire
term of the Note.

The holder hereof, at its sole discretion, shall have the right at all times to
grant participations in or to assign all or any portion of this Note, together
with the collateral for repayment of this Note, to any other entity acceptable
to said holder, and Maker acknowledges that the holder hereof shall have the
right to share any and all information concerning Maker and the collateral with
any prospective loan participant or assignee. Whenever the holder’s consent is
required herein, such consent shall be given in such holder’s sole and absolute
discretion, unless otherwise specifically stated. The undersigned shall make
payments hereunder to Midland National Life Insurance Company until such time as
the undersigned is notified in writing of a participation or assignment of this
Note; at which time the undersigned shall make payments hereunder in accordance
with such written notice of the participation or assignment.

Time is of the essence as to all provisions of this Note.

The undersigned acknowledge that the holder of this Note has relied upon the
anticipated investment return under this Note in entering into other
transactions and that the tender of any prepayment, whether permitted or not,
shall, to the extent allowed by law, include any prepayment consideration
provided for herein. The undersigned agree that the prepayment consideration set
out herein shall be paid without prejudice to the right of the holder hereof to
collect any other amounts provided to be paid under this Note or any other Loan
Document.

THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY MAKER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR
THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST



--------------------------------------------------------------------------------

EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, MAKER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE, AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR MAKER ARISING OUT OF OR
RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND MAKER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND MAKER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

THIS NOTE AND ALL OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT OF THE
MAKER AND THE HOLDER OF THIS NOTE AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE MAKER AND
THE HOLDER OF THIS NOTE. THERE ARE NO ORAL AGREEMENTS BETWEEN THE MAKER AND THE
HOLDER HEREOF. THE PROVISIONS OF THIS NOTE AND THE LOAN DOCUMENTS MAY BE AMENDED
OR REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE MAKER AND THE HOLDER
HEREOF.

THE UNDERSIGNED EXPRESSLY, TO THE EXTENT PERMITTED BY LAW, (A) WAIVE ANY RIGHTS
EACH PARTY MAY HAVE UNDER ANY APPLICABLE STATUTE TO PREPAY THIS NOTE WITHOUT FEE
OR CONSIDERATION UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND
(B) AGREE THAT IF, FOR ANY REASON, A PREPAYMENT OF THIS NOTE IS MADE UPON OR
FOLLOWING ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY THE HOLDER HEREOF,
INCLUDING BUT NOT LIMITED TO ACCELERATION DUE TO ANY TRANSFER, FURTHER
ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY ANY INSTRUMENT
GIVEN TO SECURE THIS NOTE, THEN THE UNDERSIGNED SHALL BE OBLIGATED TO PAY
CONCURRENTLY THE PREPAYMENT CONSIDERATION SPECIFIED HEREIN. BY INITIALING THIS
PROVISION IN THE SPACE PROVIDED BELOW, THE UNDERSIGNED AGREE THAT THE HOLDER’S
AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN
THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION GIVEN FOR THIS WAIVER AND
AGREEMENT.

 

/S/ JM Initials

SEE NEXT PAGE FOR SIGNATURES



--------------------------------------------------------------------------------

This Note is secured by the Security Instruments, and shall be governed by and
construed under the laws of said State of New York.

 

MAKER:

RENFRO PROPERTIES, LLC

a Delaware limited liability company

By:     Griffin Capital Essential Asset Operating Partnership, L.P., a Delaware
limited partnership     Its: Sole Equity Member       By:  

Griffin Capital Essential Asset REIT, Inc., a Maryland corporation

Its: General Partner

        By:  

/s/ Joseph E. Miller

        Name:  

Joseph E. Miller

        Title:  

Chief Financial Officer

THE GC NET LEASE (SYLMAR) INVESTORS, LLC, a

Delaware limited liability company

By:     Griffin Capital Essential Asset Operating Partnership, L.P., a Delaware
limited partnership Its: Sole Equity Member       By:  

Griffin Capital Essential Asset REIT, Inc., a Maryland corporation

Its: General Partner

        By:  

/s/ Joseph E. Miller

        Name:  

Joseph E. Miller

        Title:  

Chief Financial Officer

THE GC NET LEASE (LOVELAND) INVESTORS, LLC,

a Delaware limited liability company

By:     Griffin Capital Essential Asset Operating Partnership, L.P., a Delaware
limited partnership Its: Sole Equity Member   By:   Griffin Capital Essential
Asset REIT, Inc., a Maryland corporation Its: General Partner         By:  

/s/ Joseph E. Miller

        Name:  

Joseph E. Miller

        Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

THE GC NET LEASE (REDMOND) INVESTORS, LLC,

a Delaware limited liability company

By:

 

Griffin Capital Essential Asset Operating

 

Partnership, L.P., a Delaware limited partnership

Its: Sole Equity Member

   

By:

 

Griffin Capital Essential Asset REIT, Inc.,

   

a Maryland corporation

   

Its: General Partner

    By:  

/s/ Joseph E. Miller

    Name:  

Joseph E. Miller

    Title:  

Chief Financial Officer

THE GC NET LEASE (CRANBERRY) INVESTORS, LLC,

a Delaware limited liability company

By:

 

Griffin Capital Essential Asset Operating

Partnership, L.P., a Delaware limited partnership

Its: Sole Equity Member

 

By:

 

Griffin Capital Essential Asset REIT, Inc.,

   

a Maryland corporation

   

Its: General Partner

    By:  

/s/ Joseph E. Miller

    Name:  

Joseph E. Miller

    Title:  

Chief Financial Officer

THE GC NET LEASE (GREENWOOD VILLAGE) INVESTORS, LLC,

a Delaware limited liability company

By:

 

Griffin Capital Essential Asset Operating

Partnership, L.P., a Delaware limited partnership

Its: Sole Equity Member

     

By:

 

Griffin Capital Essential Asset REIT, Inc.,

   

a Maryland corporation

   

Its: General Partner

    By:  

/s/ Joseph E. Miller

    Name:  

Joseph E. Miller

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

THE GC NET LEASE (LIBERTYVILLE) INVESTORS, LLC,

a Delaware limited liability company

By:  

Griffin Capital Essential Asset Operating

 

Partnership, L.P., a Delaware limited partnership

 

Its: Sole Equity Member

  By:  

Griffin Capital Essential Asset REIT, Inc.,

a Maryland corporation

Its: General Partner

    By:  

/s/ Joseph E. Miller

    Name:  

Joseph E. Miller

    Title:  

Chief Financial Officer

THE GC NET LEASE (RANCHO CORDOVA) INVESTORS, LLC,

a Delaware limited liability company

By:

 

Griffin Capital Essential Asset Operating

Partnership, L.P., a Delaware limited partnership

Its: Sole Equity Member

     

By:

 

Griffin Capital Essential Asset REIT, Inc.,

   

a Maryland corporation

   

Its: General Partner

    By:  

/s/ Joseph E. Miller

    Name:  

Joseph E. Miller

    Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 2 – MORTGAGES AND DEEDS OF TRUST

 

Owner    Property    Allocated
Loan Amount      Security Instrument

The GC Net

Lease

(Redmond)

Investors, LLC

   14500-14560 NE 87th Street Redmond, WA 98052; legally described on Exhibit A
attached to the specified Security Instrument (the “AT&T Property)    $
26,000,000       Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing to be recorded in the real property records of King
County, Washington

The GC Net Lease

(Cranberry)

Investors, LLC

   400 Bertha Lamme Drive Cranberry Twp, PA 16066; legally described on Exhibit
A attached to the specified Security Instrument (the “Westinghouse Property”)   
$ 22,000,000       Open-End Mortgage and Security Agreement to be recorded in
the real property records of Butler County, Pennsylvania

The GC Net Lease

(Rancho Cordova)

Investors, LLC

   11971 Foundation Place Rancho Cordova, CA 95670; legally described on Exhibit
A attached to the specified Security Instrument (the “Health Net Property”)    $
13,500,000       Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing to be recorded in the real property records of
Sacramento County, California

Renfro Properties,

LLC

   1702 Springdale Drive Clinton, SC 29325; legally described on Exhibit A
attached to the specified Security Instrument (the “Renfro Corporation
Property”)    $ 13,500,000       Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture filing to be recorded in the real property
records of Laurens County, South Carolina

The GC Net Lease

(Greenwood

Village) Investors,

LLC

   6060 South Willow Drive Greenwood Village, CO 80111; legally described on
Exhibit A attached to the specified Security Instrument (the “Travelers
Property”)    $ 9,500,000       Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing to be recorded in the real property
records of Arapahoe County, Colorado

The GC Net Lease

(Libertyville)

Investors, LLC

   1515 Franklin Boulevard Libertyville, IL 60048; legally described on Exhibit
A attached to the specified Security Instrument (the “Zeller Plastik USA
Property”)    $ 9,000,000       Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture filing to be recorded in the real property
records of Lake County, Illinois

The GC Net Lease

(Loveland)

Investors, LLC

   380 West 37th Street Loveland, CO 80538; legally described on Exhibit A
attached to the specified Security Instrument (the “Quad/Graphics Property”)   
$ 7,500,000       Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing to be recorded in the real property records of
Larimer County, Colorado

The GC Net Lease

(Sylmar)

Investors, LLC

   12669 Encinitas Avenue Los Angeles, CA 91342; legally described on Exhibit A
attached to the specified Security Instrument (the “ITT Property”)    $
4,600,000       Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing to be recorded in the real property records of Los
Angeles County, California

Total

        $ 105,600,000        